At the outset, let me congratulate Mr. Miroslav Lajčák on his outstanding election as President of the General Assembly at its seventy-second session. I wish to assure him of Gabon’s support in his fulfilment of the mandate entrusted to him. I also commend the valuable work of his predecessor, Ambassador Peter Thomson.
It is a privilege for me to convey my warm congratulations to the new Secretary-General, Mr. António Guterres. I believe firmly that his rich and long experience is a valuable asset to our Organization, and I welcome his special emphasis on conflict prevention in his inaugural speech.
The theme of the general debate of this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, lies at the very heart of our priorities. It reminds us all of the place that the human individual must occupy in our respective actions and of our obligation to reconcile development and durable peace with the preservation of the environment for present and future generations. It is up to us all to act to fashion a human species for whom a decent life for all will be self-evident.
Along with security, peace is an essential prerequisite for the development of Africa, including my country of Gabon. In that connection, Africa continues to occupy the lion’s share of the Security Council’s agenda, and my country therefore endorses the African position in favour of a permanent seat for Africa on the Council.
Inasmuch as peace is essential at the international level, peace and security at the national level are the basic ingredients for development and for the participation of all in the democratic debate. Gabon is a country that bears the stamp of peace, and we want to remain the haven of fraternity and solidarity that we have always been. That is why, at the beginning of the year, I convened a political dialogue to which I invited all of the nation’s most prominent persons. Everyone who participated in the dialogue was able to candidly discuss all of our country’s important issues and desired reforms. We reached compromises that were difficult but also dynamic and necessary — on the voting system, electoral procedures and the organization of powers. Moreover, the implementation of the conclusions of the political dialogue has already begun, with the recent formation of a new Government that includes representatives from the opposition and civil society.
With the adoption first of the Millennium Development Goals and, subsequently, of the Sustainable Development Goals (SDGs), the Organization is continuing its efforts to mobilize the international community in order to offer humankind a decent life on a preserved planet. Beyond such declarations, however, if we are to achieve the SDGs, the time has come to give the Organization the resources it needs to carry out its work through predictable and sustained financing.
As for Gabon, the new Government is operating under a framework entitled “Emerging Gabon 2025: a vision, a strategy, a road map”, aimed at achieving sustainable development and diversifying the national economy. That approach, which seeks to reduce the country’s dependence on extractive industries and dampen the volatility of raw-material prices, is already taking shape through an industrial base that is creating jobs and wealth, the Nkok special economic zone.
Gabon has not been spared from the crisis that has affected our entire planet and that has been reflected in an economic slowdown that has had a negative impact on employment, particularly for young people. In response, we have adopted an economic recovery programme aimed at providing new economic momentum through measures that adjust the budget, develop infrastructure and encourage the private sector to leverage our economy’s diversification and transformation.
Nevertheless, my Government is striving to offer the people of Gabon better living conditions through a number of measures, ranging from reducing the prices of food staples to building new hospitals. I have also initiated an equal-opportunity programme that will enable all Gabonese people to enjoy the same resources as they embark on a path of personal and collective fulfilment. To that end, I have placed women’s empowerment at the heart of the Government’s agenda.
The future of our planet will depend on our determination to honour the commitments that we undertook in the Paris Agreement during the twenty- first Conference of the Parties to the United Nations Framework Convention on Climate Change. We do not have the right to disappoint our peoples at this historic moment, because the challenges posed by global warming are not simply environmental in nature — they are also political, economic and security challenges. We have even less right to disappoint our peoples, given that the reality that we may wish to ignore calls attention to itself every day with increasingly brutal force, in the form of all the recent environmental disasters. I would like to take this opportunity to express the condolences and moral support of the people of Gabon to the countries that have been victims of the recent hurricanes and cyclones, as well as the victims of the earthquake in Mexico.
Gabon will not deviate from its path. Our public policies will continue to be aimed at managing our resources responsibly and sustainably. In that spirit, my country has just created 20 marine protected areas in addition to our existing 13 national parks on land. I have also instructed the Government to strengthen its reforestation policy so as to ensure the sustainability of our forests. With regard to my country’s ongoing commitment to those key issues, I have agreed to lead the Committee of African Heads of State and Government on Climate Change for the next two years, following the term of my Egyptian brother President Al Sisi. I will be responsible for bringing Africa’s voice to all climate-change negotiations.
At the subregional level, my peers have also appointed me Secretary-General of the Economic Community of Central African States (ECCAS). My task will be to spearhead an institutional reform process in that important regional integration body. We are even more determined to ensure economic integration in our subregion because we believe that joint development is needed in order to deal with the fluctuations in the international market. Through its Office in Libreville, ECCAS supports Central Africa in its efforts to deal with the peace and security challenges in the region. In that regard, member countries have confirmed their firm determination to fight the beast of terrorism in all its forms regardless of its motivation.
To that end, the subregional counter-terrorism strategy for Central Africa, which was recently endorsed in Yaoundé and is in line with the African Union counter-terrorism strategy, translates our commitment to eradicating that scourge through concrete steps. I take this opportunity to commend the upcoming holding of a joint summit of ECCAS and the Economic Community of West African States on counter-terrorism, which I have always hoped to see happen and which was encouraged by Security Council resolution 2349 (2017). I also commend the initiative taken by the countries of the Group of Five for the Sahel to establish a subregional force to effectively combat terrorism and all other threats to peace and security.
Combating terrorism is a multifaceted and long- term struggle that requires cooperation among States and solidarity with the victims of such barbarism. The response cannot be exclusively military. I therefore call for the implementation of the relevant provisions of resolution 2199 (2015) in order to reduce the sources of financing for these criminal networks.
In addition to terrorism, another serious threat to many countries, including mine, is poaching. In that regard, my country has sponsored an important resolution aimed at pooling our efforts to contain the problem, which decimates our flora and fauna and encourages instability in a number of regions, particularly in Africa. Speedy implementation of the recommendations put forward in the resolution is essential and should guide us in seeking the proper balance between the protection of nature and the survival of local populations, who are actually the main victims of poaching.
Among the worrying current situations in Africa, that in the Central African Republic requires our sustained attention. Gabon continues to have a presence in that brother country as part of the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic. I call on our various partners to support the action plan developed by ECCAS and the Central African Economic and Monetary Community, as well as the disarmament, demobilization and reintegration programme.
Similarly, the arms embargo must be lifted for the legal and legitimate Government of the Central African Republic exclusively, so that it can restore security and its authority throughout the national territory. The resilience and defiance of the negative forces that are ravaging the Democratic Republic of the Congo, the Central African Republic and other parts of the Central African subregion derive their strength from the illegal exploitation of underground natural resources and wildlife. International measures designed to combat the illegal trade in such resources must be properly enforced if we wish to defeat the armed groups that continue to carry out such criminal activities.
Working to foster peace also requires eliminating weapons of mass destruction by implementing the relevant international instruments. Some parts of the Middle East have been the focus of the serious threats to international peace and security caused by the nebulous terrorist organization known as the Islamic State, which is exacerbating instability in Syria and Iraq.
In that connection, we must address the question of Palestine, which remains a thorn in the side of the international community. In my view, the resumption of direct talks between the two sides remains the only way to reach a solution. I commend the efforts by the United States and France to push for a resumption of the peace process.
Similarly, we have noted the recent events on the Korean peninsula and remain firmly committed to peace and stability in that part of the world. We call for strict compliance with the relevant Security Council resolutions in that regard.
Another major human tragedy unfolding before our eyes is the situation of the Rohingya in Myanmar. In the twenty-first century it is simply unacceptable that men, women and children are being killed or forced to flee their country for the mere fact that they belong to a particular religious community. The Assembly’s universal conscience cannot and must not accept that.
Finally, and in connection with international solidarity and justice, lifting the embargo that has plagued Cuba for several decades is only fair.
Our Organization is blowing out its seventy- second candle. Its universal vocation has been firmly established. I am confident that, with our collective determination, it will be able to overcome the current multifaceted challenges to peace and security in the world. That is why prioritizing human beings by ensuring peace and a decent life for all on a protected planet is no longer a simple ambition but a collective duty.